Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 1 of 7 PageID 3171



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                      CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________/


 CHRISTOPHER FRANKEL,

        Counter-claimant,

 vs.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

        Counter-defendants.



   PLAINTIFFS’ OPPOSITION TO FRANKEL’S REQUEST FOR JUDICIAL NOTICE


        Plaintiffs the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine

 Securities Corporation (collectively “Plaintiffs”), hereby oppose Defendant and Counter-claimant

 Christopher Frankel’s (“Frankel”) Request for Judicial Notice (“RJN”) [Dkt. 134], and state as

 follows:


                                                1
Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 2 of 7 PageID 3172



 I.      MOTION

         1.      Plaintiffs oppose the RJN on the grounds that it was filed more than two weeks

 after the briefing was closed on the parties’ Motions for Summary Judgment without court

 permission. See L.R. 3.01(c) (“No party shall file any reply or further memorandum directed to

 the motion or response allowed in (a) and (b) unless the Court grants leave.”); see also Case

 Management and Scheduling Order (Dkt. 29) (summary judgment briefing to be completed by

 October 7, 2019).

         2.      Plaintiffs also oppose the RJN on the grounds that it is replete with legal

 argumentation, which is not permitted in a request for judicial notice. See Bray & Gillespie

 Mgmt. LLC v. Lexington Ins. Co., No. 607-CV-222-ORL-35KRS, 2008 WL 4826115, at *2

 (M.D. Fla. Nov. 3, 2008)) (“a motion requesting judicial notice is not an opportunity to rebrief

 issues in the instant motions or to present legal arguments beyond those necessary to satisfy the

 requirements of Fed.R.Evid. 201”).

         3.      Plaintiffs also oppose the RJN on the grounds that it misrepresents the contents of

 the documents attached, and seeks to admit disputed facts. See United States v. Jones, 29 F.3d

 1549, 1553 (11th Cir. 1994) (“In order for a fact to be judicially noticed under Rule 201(b),

 indisputability is a prerequisite.”).

         4.      Plaintiffs also oppose the RJN on the grounds that the information it purports to

 enter into the record is wholly irrelevant to deciding the MSJ. See Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 248 (1986) (factual disputes that are irrelevant to deciding motion for

 summary judgment will not be counted).

         WHEREFORE, based upon the below legal argument with supporting authority,

 Plaintiffs respectfully request that the Court deny the RJN in its entirety.



                                                   2
Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 3 of 7 PageID 3173



 II.    MEMORANDUM OF LAW

        A.      The Court Should Deny the RJN Because It Was Filed in Violation of Local

                Rules & the Court’s Case Management and Scheduling Order

        The Case Management and Scheduling Order in this action (Dkt. 29) provides that

 motions for summary judgment were due by August 23, 2019, with responses due within 30 days

 and replies due 14 days thereafter (i.e., by October 7, 2019). Further, Local Rule 3.01(c) states:

 “No party shall file any reply or further memorandum directed to the motion or response allowed

 in (a) and (b) unless the Court grants leave.”

        In flagrant violation of Local Rule 3.01(c) and the Case Management and Scheduling

 Order, Frankel filed the RJN without leave of the Court on October 22, 2019. For this reason

 alone, the Court should deny the RJN.

        B.      The Court Should Deny the RJN Because It Is Replete With Legal

                Arguments

        Federal Rule of Civil Procedure 201 allows the Court to take notice of an adjudicative

 fact.1 The taking of judicial notice is “a highly limited process” because it “bypasses the

 safeguards which are involved with the usual process of proving facts by competent evidence in

 district court.” Dippin' Dots, Inc. v. Frosty Bites Distribution, LLC, 369 F.3d 1197, 1205 (11th

 Cir. 2004). “[A] motion requesting judicial notice is not an opportunity to rebrief issues in the

 instant motions or to present legal arguments beyond those necessary to satisfy the requirements

 of Fed.R.Evid. 201.” Bray, 2008 WL 4826115, at *2 (M.D. Fla. Nov. 3, 2008) (emphasis added);




 1
   “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
 generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
 readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Civ.
 P. 201(b).
                                                   3
Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 4 of 7 PageID 3174



 see also King v. Kramer, 763 F.3d 635, 650 (7th Cir. 2014) (“legal argument was not the proper

 kind of fact that may be judicially noticed under Federal Rule of Evidence 201(b)”); Garcia v.

 California Supreme Court, No. CV 12-4504-DWM, 2014 WL 309000, at *1 (N.D. Cal. Jan. 21,

 2014) (“A request for judicial notice is not a proper vehicle for legal argument.”).

          Despite the very limited scope of Federal Rule of Civil Procedure 201, Frankel has

 treated the RJN as an opportunity to rebrief issues in the parties’ pending motions for summary

 judgment and make numerous legal arguments—all of which are false2—regarding Alpine’s

 damages. Over and over again, the RJN falsely alleges that Alpine attributed its purported

 “failure” to the SEC and not to Frankel. As discussed below, this is false, because the SEC and

 Frankel damaged Alpine. Moreover, Frankel’s legal argumentation is improper and has no place

 in a request for judicial notice.

          Because Frankel wrongly used the RJN as a vehicle to advance legal arguments, the

 Court should deny it.

          C.      The Court Should Deny the RJN Because It Requests Notice Of Disputed

                  Facts & Misrepresents The Documents Attached

          It is elemental that, “[i]n order for a fact to be judicially noticed under Rule 201(b),

 indisputability is a prerequisite.” United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

 As this very Court has held: “The Court does not take judicial notice of any factual findings,

 arguments, or legal conclusions within [documents attached to requests for judicial notice].”

 126th Ave. Landfill, Inc. v. Pinellas Cty., Fla., No. 8:09-CV-307-T-33TBM, 2010 WL 3190606,

 at *2 (M.D. Fla. Aug. 11, 2010) (citing Jones, 29 F.3d at 1553); Evanston Ins. Co. v. Premium




 2
     See Section II.C. below.
                                                    4
Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 5 of 7 PageID 3175



 Assignment Corp., No. 8:11-CV-2630-T-33TGW, 2012 WL 5877966, at *2 (M.D. Fla. Nov. 20,

 2012) (same).

        In the RJN, Frankel seeks judicial notice of facts that are hotly disputed. In particular,

 Plaintiffs vehemently dispute Frankel’s allegations that Alpine’s economic troubles “have

 nothing to do with Frankel” (RJN at p. 5), and “Alpine admitted that the SEC’s case, not

 Frankel’s alleged misappropriation, destroyed Alpine’s business.” (RJN at p. 6).

        Moreover, Frankel’s arguments are based upon misrepresentations of the actual contents

 of the documents attached to the RJN. Nowhere in the documents attached to the RJN does

 Alpine allege that Frankel’s breaches of contract and misappropriation of confidential

 information did not harm Alpine. Rather, the documents merely allege that the SEC action

 damaged Alpine. The fact that the SEC action damaged Alpine does not preclude the fact that

 Frankel’s breaches of contract and misappropriation of confidential information also damaged

 Alpine. Put simply: the SEC action damaged Alpine and Frankel’s breach of contract and

 misappropriation of confidential information damaged Alpine.

        Because Frankel seeks judicial notice of facts that are disputed—and falsely

 characterized by Frankel—the Court should deny the RJN.

        D.       The Court Should Deny the RJN Because It Requests Notice Of Immaterial

                 Facts

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(c). “Only disputes over facts that might affect the outcome of the suit

 under the governing law will properly preclude the entry of summary judgment. Factual disputes



                                                   5
Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 6 of 7 PageID 3176



 that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 248 (1986).

         The Court should deny the RJN because it improperly seeks to introduce facts that have

 no bearing on the pending motions for summary judgment. Alpine’s purported admission that it

 was damaged by the SEC is irrelevant to deciding whether Frankel violated his nondisclosure

 agreements, and it is irrelevant to deciding whether Alpine was damaged by Frankel’s wrongful

 conduct.

         The information contained in the RJN is simply irrelevant to deciding the motions for

 summary judgment. Consequently, the RJN should be denied.

 III.    CONCLUSION

         For the reasons stated above, Plaintiffs respectfully request that the Court deny the RJN

 in its entirety.

         Dated this 5th day of November 2019.
                                               /s/ Jordan Susman
                                               Charles J. Harder, Esq.
                                               Jordan Susman, Esq.
                                               HARDER LLP
                                               132 South Rodeo Drive, Fourth Floor
                                               Beverly Hills, CA 90212-2406
                                               Tel: (424) 203-1600
                                               Fax: (424) 203-1601
                                               E-mail: charder@harderllp.com
                                               E-mail: jsusman@harderllp.com
                                               Kenneth G. Turkel – FBN 867233
                                               Shane B. Vogt – FBN 257620
                                               BAJO | CUVA | COHEN | TURKEL
                                               100 North Tampa Street, Suite 1900
                                               Tampa, Florida 33602
                                               Tel: (813) 443-2199
                                               Fax: (813) 443-2193
                                               E-mail: kturkel@bajocuva.com
                                               E-mail: svogt@bajocuva.com
                                               Attorneys for Plaintiffs

                                                  6
Case 8:18-cv-02869-VMC-CPT Document 136 Filed 11/05/19 Page 7 of 7 PageID 3177




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 5, 2019, the foregoing document was filed with
 the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                             /s/ Jordan Susman
                                             Attorney




                                                7
